  Case 2:20-cv-00067-LGW-BWC Document 16 Filed 01/27/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 AMY INEZ LAWRENCE,

                Plaintiff,                                   CIVIL ACTION NO.: 2:20-cv-67

        v.

 ANDREW SAUL, Commissioner of Social
 Security,

                Defendant.


             MAGISTRATE JUDGE’S ORDER DIRECTING FILING OF
        BRIEFS IN APPEAL FROM SOCIAL SECURITY BENEFITS DECISION

       Pursuant to 28 U.S.C. § 636(b) and this Court’s Local Rule 72, this appeal from the final

decision of the Commissioner of Social Security denying Plaintiff’s claim for Social Security

benefits has been referred to the Magistrate Judge for review and recommendation as to

disposition.

       Defendant having filed his Answer, together with a certified copy of the transcript of the

administrative proceedings, the Court ORDERS that counsel for the parties submit briefs in

accordance with the following requirements:

       (1)     Within 30 days from the entry of this Order, Plaintiff shall serve and file a
       brief setting forth all errors which Plaintiff contends entitle her to relief. The brief
       shall contain the following sections in the order indicated:

               (a)   Statement of the issues presented for review, set forth in separately
               numbered paragraphs;

               (b)     Statement of the case, to include: (i) brief procedural history and
               disposition at the administrative level; and (ii) summary of material facts
               supported by record citations, which should include Plaintiff’s age,
               education, work experience, alleged mental and physical impairments, and
    Case 2:20-cv-00067-LGW-BWC Document 16 Filed 01/27/21 Page 2 of 3




               related medical history;

               (c)     Legal argument supported by specific references to the record and
               citations of legal authority; and

               (d)     Conclusion briefly stating the relief sought.

       (2)      Within 45 days after service of Plaintiff’s brief, Defendant shall serve and
       file a brief responding to each issue raised by Plaintiff and conforming to the
       requirements set forth above, except that a statement of the issues and a statement
       of the case need not be made unless Defendant is dissatisfied with Plaintiff’s
       statement therefor.

       (3)    Plaintiff may file a reply brief within 10 days of service of Defendant’s
       brief.

The issues before the Court are limited to the issues properly raised in the briefs. 1

       Pursuant to Local Rule 7.1, briefs are not to exceed 26 pages in length without prior

written permission of the Court. The parties should cite primarily to Eleventh Circuit authority

and rely on precedent from other Circuits only as supplemental authority or in the absence of

Eleventh Circuit authority. Additionally, any evidentiary assertions made in the briefs should be

supported by specific citations to pages in the transcript.

       Should any party seek an extension of any deadline in this case (including an extension of

a deadline to respond to a motion or file any other pleading), the party should first contact the

other party and determine if the opposing party joins in, consents to, or opposes the request for

an extension. When filing the motion for an extension, the party requesting the extension must




1
        Requests for remands must strictly comply with the provisions of 42 U.S.C. § 405(g). Remands
should be designated as either “sentence four” or “sentence six” remands. See Ingram v. Comm’r of Soc.
Sec. Admin., 496 F.3d 1253, 1267–68 (11th Cir. 2007).


                                                  2
  Case 2:20-cv-00067-LGW-BWC Document 16 Filed 01/27/21 Page 3 of 3




state in the motion for an extension whether the other party joins in, consents to, or opposes the

request for an extension.

       SO ORDERED, this 27th day of January, 2021.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 3
